PER CURIAM.
Appellant was placed on probation for two years after he pled nolo contendere to possession of a stolen vehicle. As a condition of probation he was required to serve the first eight months of the two years in county jail. Subsequently appellant was found to have violated the terms of his probation and his probation was revoked. The trial court sentenced him to five years with credit for time served immediately prior to the revocation; however, the court refused to allow credit for the time previously served as a condition of probation.
Appellant claims that the probation order was invalid under State v. Jones, Fla.1976, 327 So.2d 18, and that the court erred in denying him credit for time served as a condition of probation. We find that the special condition of probation was proper under State v. Jones, supra. However, as the state concedes, appellant was entitled to credit for the time served as a condition of probation. Ivey v. State, Fla.1976, 327 So.2d 219. We also note that pursuant to § 921.161, Fla.Stat. (1973), the credit should be for a specified period of time.
Accordingly, the revocation of probation is affirmed and the cause remanded for correction of the sentence.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.